Breese, J. We have not been favored by either party with any arguments in this case, they choosing to submit it on the record alone.. We have examined the record, and the plats of the road, and the testimony of all the witnesses, and our minds have reached the same conclusion at which the jury arrived. We think there can be little doubt, that Wilder’s survey is the true survey of the road. That, and his testimony, for he testifies like a man of sense and as one well informed on the subject, must have convinced the jury, as it has convinced us, that the true line of the old State road, which was about to be opened, and which the route of the county road occupied, passed through the township of Sugar Grove, several chains (13.50 chains) south of the opening made by the defendants, and the same or a greater distance south through the township of Blackberry. Through Sugar Grove township, a line of old blazed trees was found on the course of the old road, and a blazed white oak tree in Blackerry township, a noted monument in the old survey, and through the township of Aurora, the old road, as fenced out and worked, was found and traced. This survey, so minute, so scientifically and skillfully made, connected with the intelligent. testimony of Wilder himself, can leave no doubt on the mind of any one, but that these defendants were misled as to the true line of the road which they were authorized to open, and got too far north, and destroyed wood and timber they had no right to touch. Gutting it down was a trespass for which the plaintiff is entitled to recover damages. There is no point made that they are excessive. We see no particular objection to the action of the court in giving or refusing instructions. The judgment is affirmed. Judgment affirmed.